department of the treasury internal_revenue_service washington d c may 2001-dollar_figure number info release date the honorable frank r wolf member u s house of representatives park center road suite herndon va attention sharon snyder dear congressman wolf this letter is in response to your inquiry dated date to mr floyd williams national director for legislative affairs internal_revenue_service irs on behalf of sought your help in computing the your constituent value of an annuity for estate_tax purposes we cannot provide exact value for his annuities however we can provide the following general information that will help him calculate the value of an annuity that is included in a decedent’s gross_estate with an determining whether the value of an annuity is included in a decedent’s gross_estate sec_2001 of the internal_revenue_code the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states however under sec_2010 every decedent’s estate is allowed a credit against the estate_tax the credit allowed for people dying during the year is dollar_figure based on an applicable_exclusion_amount of dollar_figure this credit increases each year until it reaches a maximum of dollar_figure in the year or later when the applicable_exclusion_amount equals dollar_figure as a result of this credit an estate generally is not liable for estate_tax unless the fair_market_value of the estate plus the value of all gifts made by the decedent during his lifetime exceeds the applicable_exclusion_amount in the year in which the decedent dies in calculating the value of an estate sec_2039 and b generally provide that the gross_estate includes the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under certain agreements or plans the instructions for form_706 schedule i annuities explain the general requirements for determining whether an annuity is included in a decedent’s gross_estate and provide examples to assist with this determination for your convenience i have enclosed a copy of the form_706 instructions determining the amount of an annuity included in a decedent’s gross_estate if an annuity should be included in a decedent’s gross_estate the estate must calculate the amount to be included this calculation depends upon the value of the annuity and the amount of contributions towards the annuity’s purchase_price attributable to the decedent or the decedent’s employer the following formula illustrates this calculation amount of annuity included contributions to the purchase of the annuity x value of the in the decedent’s gross_estate attributable to the decedent annuity purchase_price of the annuity to use this formula the estate must value the annuity if the company that issued the annuity regularly engages in the selling of annuities the value of the annuity is established by determining the price of comparable annuities sold by that company usually the value of the annuity would equal the cost of acquiring an annuity policy with benefits similar to the annuity in question at the date of decedent’s death welliver v commissioner 8_tc_165 if however annuity payments received by survivor beneficiaries are not paid_by a company that regularly engages in such business the annuity is valued using the appropriate interest rate and valuation tables valuing an annuity using the appropriate interest rate and valuation tables the valuation tables assign a value to the annuity using the following formula value annuity_payment x table annuity factor based on x table adjustment factor for amount age of surviving annuitant timing number of payments table s or r if applicable table j or k to use the valuation tables the estate first must determine the appropriate interest rate and the ages of the surviving annuity recipient or recipients as of the decedent’s date of death the appropriate interest rate known as the sec_7520 rate is calculated by multiplying the applicable federal_mid-term_rate compounded annually for the month in which the decedent dies by percent and rounding the product to the nearest two-tenths of one percent each month the irs publishes the sec_7520 rate in the internal_revenue_bulletin you can obtain this rate from the irs website at www irs ustreas gov by selecting the tax info for you category and then selecting applicable federal rates using the appropriate interest rate and the ages of the surviving annuity recipient or recipients the estate next determines which tables to use for the calculation table s or r and table j or k if applicable table s is used when the annuity_payment is made at the end of each year for a term of years or the life of one individual if the payment is to be made for the lives of two individuals table r is used if the annuity payments are more frequent than annually and or are made at the beginning of a period an adjustment factor from either table j or k must be included in the calculation an adjustment factor from table j must be used when the payments are made at the beginning of a period regardless of whether the annuity payments are more frequent than annually an adjustment factor from table k must be used when the payments are made at the end of specified periods when such payments are more frequent than annually tables s_r and k used for valuation dates after date can be found in the irs publication actuarial values book aleph table j used for valuation dates after date can be found in sec_20_2031-7 of the estate_tax regulations for purposes of the examples below i have enclosed copies of specific pages from the book aleph as well as table j however a copy of the book aleph can be purchased from the superintendent of documents united_states government printing office washington dc it can also be purchased by phone by calling the superintendent of documents at not a toll-free number and requesting irs publication book aleph document number furthermore if a special factor is required for an actual decedent the executor may request a ruling from the irs examples for calculating the amount of an annuity which will be included in a decedent’s gross_estate the following examples derived from sec_20_2031-7t d example of the estate_tax regulations illustrate the calculations involved in determining the amount of an annuity included in a decedent’s gross_estate assume that a purchased an annuity for the benefit of both a and b under the terms of the annuity_contract at a’s death a survivor annuity of dollar_figure a year payable in equal semiannual installments made at the end of each interval is payable to b for life at a’s death b wa sec_45 years months old also at a’s death the sec_7520 rate was percent under table s the annuity factor pincite percent for determining the present_value of an annuity payable until the death of a person age the number of years nearest b’s actual age is the adjustment factor from table k at an interest rate of percent for semiannual annuity payments made at the end of the period i sec_1 the present_value of the annuity at the date of a’s death is therefore dollar_figure dollar_figure x x if however the semiannual installments were to be made at the beginning of each interval the adjustment factor would be determined under table j if the annuity_contract was payable in equal semiannual installments made at the end of each interval to b for life and then to c for life tables r and k would be applicable if we assume that the interest rate is percent and b and c are age sec_46 and sec_25 respectively the value of the annuity is calculated as follows determining the remainder factor under table r based on an interest rate of percent the factor for a remainder_interest payable on the death of the last to die of two persons age and is calculating the annuity factor the annuity factor is determined as follows - remainder factor interest rate calculating the value of the annuity the present_value of the annuity is dollar_figure determined as follows dollar_figure annual annuity_payment x annuity factor x table k adjustment factor at an interest rate of percent for semiannual annuity payments made at the end of the period dollar_figure value of the annuity i hope this information is helpful to you and your constituent if you need further assistance please call caroline watson identification_number at sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures
